DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/07/2022. As directed by the amendment: Claims 1, 11, and 15 have been amended, claims 2, 5, 7-10, 13, and 16 have been cancelled, and no claims have been added. Thus, claims 1, 3-4, 6, 11-12, 14-15, and 17-24 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Soika (US 5284481), Subramaniyan (US 2013/0123694), and Schecter (US 2013/0274712). Schecter discloses flexible sensors located along the entire length of the bladder (discussed more below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1, 3-4, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US 5284481); in view of Subramaniyan (US 2013/0123694) herein Sub and Schecter (US 2013/0274712).
Regarding Claim 1, Soika discloses an elastomeric pump (infuser pump (10); Fig.1) for an infusion assembly, the pump comprising: an upper support member (cup-shaped cap (34); Fig.2); a lower support member (cup-shaped cap (36)) spaced apart from the upper support member along an axial direction (Fig.2); an expandable bladder (bladder assembly (20)) defining a chamber (An elastic membrane or bladder assembly 20 forming an inflatable reservoir; column 2, lines 53-64), the bladder (20) extending from the upper (34) support member to the lower (36) support member (the bladder assembly (20) extends from the cup shaped cap (34) to cap (36) as seen in Fig.2); and the expandable bladder (20) expands radially to an inflated position having a generally spherical shape (The collapsible housing 12 has a substantially spherical configuration for confining and guiding the inflatable reservoir or bladder into a concentric position around the central support member, and enabling it to expand naturally in a spherical configuration as will be described; column 2, lines 54-59).
Soika does not appear to disclose at least one flexible dielectric elastomer sensor coupled on a first end to the upper support member and on a second, opposite end to the lower support member,  the at least one flexible dielectric elastomer sensor extending from the upper support member to the lower support member along a portion of a circumference of the bladder, wherein: the at least one flexible dielectric elastomer sensor is in contact with only a portion of the bladder 
Sub teaches it was known on the art to have a flexible (As the balloon expands, the sensing element expands with it; parag. [0052], lines 4-5) sensing elements (16) that is a capacitance/ dielectric sensor (the sensing element 16 which is in the form of a capacitance element comprising of two concentric cylindrical shells encapsulating a dielectric material; parag. [0047], lines 2-4) (The capacitive element may be incorporated by sandwiching a dielectric between two layers of balloon wall. Such a capacitive element would sense a change in capacitance when the diameter of the balloon changes; parag. [0038], lines 11-14) extending along a portion of a circumference of balloon (14) (Fig.5). The sensing element measures expansion of balloon (14) (diagnostic device 12 comprising a balloon 14 having at least one sensing element 16 for measuring at least one balloon expansion profile; parag. [0037], lines 2-4). However, Sub does not explicitly teach that the flexible sensing element (16) coupled on a first and second support members and extending from the upper to the lower support members.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Sub to have a flexible dielectric sensor in contact with only a portion of the balloon to measure change of elongation in order to have a more accurate measurements for balloon/ bladder expansion for better diagnoses and medical procedure (parag. [0035], last sentence).
Schecter teaches it was known in the art to have elastic strip sensors (22; Fig.1) (parag. [0067]) that extend from top to bottom along the longitudinal circumference of balloon (20) (Fig.1). The strip sensors are fully capable of further modifying modified Soika to have the sensors coupled to the cup-shaped cap (34) and cup-shaped cap (36) and extending between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Schecter to have a flexible sensor extending along the longitudinal circumference of the balloon in order to measure elongation of all the balloon.
Regarding Claim 3, Soika as modified discloses all of the limitations claim 1 above.
Soika does not appear to disclose at least three sensors extending between the upper and lower support members.
Sub teaches it was known in the art to have multiple sensors (Fig.6) that are fully capable of extending longitudinally along the balloon (In another embodiment similar to the ring sensing element, an element or multiple elements may be placed on the surface of the balloon parallel to the longitudinal axis to measure the longitudinal expansion of the balloon by measuring the diameter at different points along the axial length of the balloon to obtain the balloon expansion profile; parag. [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Sub to have multiple sensors along the axial position of the bladder in order to improve measuring the expansion of the bladder along different points to obtain the bladder expansion profile (parag. [0040]).
Regarding Claim 4, Soika as modified discloses the pump of claim 3, and Sub further discloses wherein the at least three sensors are evenly spaced such that a same circumferential length separates each sensor at an axial position along the bladder (there .
Regarding Claim 6, Soika as modified discloses all the limitations of claim 1 above.
Soika does not appear to disclose an indicator for providing information about the pump wherein the information is based on the change in elongation of the bladder.
Sub teaches it was known in the art to have display module (60; Fig.10) to display one or more outputs (balloon expansion profile) via a processor module (58) (parag. [0054], lines 6-11) (parag. [0054], lines 17-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Sub to have an indicator for providing information about the elongation of the bladder in order to guide the medical procedure (parag. [0054]).
Regarding Claim 24, Soika as modified discloses the pump of claim 1, and further discloses wherein the upper support member (34) is provided at a proximal end (away the patient) of the bladder and the lower support member (36) is provided at an opposing distal end (towards the patient) of the bladder (Fig.1).

Claims 11-12, 14-15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US 5284481); in view of Subramaniyan (US 2013/0123694) herein Sub, Schecter (US 2013/0274712), Wang (US 2005/0267413).
Regarding Claim 11, Soika discloses an infusion assembly comprising: an elastomeric pump (infuser pump (10); Fig.1) having an upper support member (cup-shaped cap (34); Fig.2), a lower support member (cup-shaped cap (36)), and an expandable bladder (bladder extending between the upper support member (34) and the lower support member (36) (Fig.2), the expandable bladder having an outer surface and defining a chamber (An elastic membrane or bladder assembly 20 forming an inflatable reservoir; column 2, lines 53-64); a majority of the outer surface of the expandable bladder is visible such that a user can visually discern a change in elongation of the bladder (change in elongation of the bladder assembly (20) is visible, since the collapsible housing (12) located around the bladder assembly (20) is transparent) (The collapsible housing 12 is preferably a non-stretch blow molded housing of from five to ten mils. in thickness and made of a material such as polyurethane, PVC film, and/or polyethylene and is transparent; column 3, lines 7-11), and the expandable bladder (20) expands radially to an inflated position having a generally spherical shape (The collapsible housing 12 has a substantially spherical configuration for confining and guiding the inflatable reservoir or bladder into a concentric position around the central support member, and enabling it to expand naturally in a spherical configuration as will be described; column 2, lines 54-59).
Soika does not appear to disclose at least one flexible sensor in contact with the bladder and coupled on the ends of the first and second support members wherein the sensor extends along an entire length of the bladder; and at least one indicator for indicating one or more outputs of the sensor, the at least one indicator comprises a first light emitting diode (LED) indicator and a second LED indicator, the first LED indicator is a different color from the second LED indicator.
Sub teaches it was known on the art to have a flexible (As the balloon expands, the sensing element expands with it; parag. [0052], lines 4-5) sensing elements (16) that is a capacitance/ dielectric sensor (the sensing element 16 which is in the form of a capacitance 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Sub to have a flexible dielectric sensor in contact with only a portion of the balloon in order to measure change of elongation of the balloon to have a more accurate measurements for balloon/ bladder expansion for better diagnoses and medical procedure (parag. [0035], last sentence) and an indicator for providing information about the elongation of the bladder in order to guide the medical procedure (parag. [0054]).
Schecter teaches it was known in the art to have elastic strip sensors (22; Fig.1) (parag. [0067]) that extend from top to bottom (entire length) along the longitudinal circumference of balloon (20) (Fig.1). The strip sensors are fully capable of further modifying modified Soika to have the sensors coupled to the cup-shaped cap (34) and cup-shaped cap (36) and extending between the caps, since the strips sensors (22) extend from top to bottom along the longitudinal circumference.

Wang teaches it was known in the art to a flow indicator (40; Fig.2) for indicating the output of the sensing device (86; Fig.3) wherein the flow indicator (40) comprises a first indicator (54; Fig.2) (first indicator (54) comprises a red light emitting diode) and a second indicator (60) (the second indicator (60) comprises a green light emitting diode) (In the embodiment illustrated in FIG. 2, the first indicator 54 comprises a red light emitting diode while the second indicator 60 comprises a green light emitting diode; parag. [0044], lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang to provide a first and a second LED indicators to provide information based on the output of the bladder in order to continuously alert the user of the bladder’s elongation status.
Regarding Claim 12, Soika as modified discloses the infusion assembly of claim 11, and Sub further discloses wherein the at least one sensor (16) is a dielectric elastomer sensor (the sensing element 16 which is in the form of a capacitance element comprising of two concentric cylindrical shells encapsulating a dielectric material; parag. [0047], lines 2-4) (The capacitive element may be incorporated by sandwiching a dielectric between two layers of balloon wall. Such a capacitive element would sense a change in capacitance when the diameter of the balloon changes; parag. [0038], lines 11-14).
the infusion assembly of claim 11, and Sub further discloses wherein the at least one indicator (60) comprises a display (parag. [0054], lines 17-19).
Regarding Claim 15, Soika as modified discloses all the limitations claim 11 above.
Soika does not appear to disclose the display is positioned at the upper support member. However, it appears that the device of modified Soika would operate equally well with the display of Sub located at the upper support member (cup-shaped cap (34)). Further, applicant has not disclosed that the claimed location of the display solves any stated problem or is for any particular purpose, instead the location of the display “may” be positioned at the upper support member (page 3, lines 23-24). It would have been obvious to have modified the display of modified Soika to have the display located on the upper support member since it appears to be an arbitrary design consideration and it would provide the added advantage to have the display closer to the patient.
Regarding Claim 19, Soika as modified discloses the infusion assembly of claim 11, and Wang further discloses wherein one output is a flow rate of fluid from the bladder (the flow indicator (40) detects the flow rate from the flow circuit (10) of the infusing device (12) (As a result, the flow indicator 40 is capable of detecting if a flow is present within the flow circuit 10. As such, the flow indicator 10 is capable of indicating the presence of flow even if there are very low flows within the flow circuit 10; parag. [0056], lines 6-10).
Regarding Claim 21, Soika as modified discloses all of the limitations claim 11, and Wang further discloses the first LED indicator (54) is separate from the second LED indicator (56) (the first (54) and second (56) indicators are separate; Fig.2).
the first LED indicator (54) is configured to indicate a no flow condition of the infusion assembly and the second LED indicator (56) is configured to indicate a fluid is flowing through the infusion assembly at a desired flow rate (the first indicator (54) indicates “NO FLOW” and the second indicator (56) indicates “FLOW” as seen in Fig.2).
Regarding Claim 23, Soika as modified discloses all of the limitations claim 22, and Wang further discloses the first LED indicator is a red LED and the second LED indicator is a green LED (In the embodiment illustrated in FIG. 2, the first indicator 54 comprises a red light emitting diode while the second indicator 60 comprises a green light emitting diode; parag. [0044], lines 1-2).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US 5284481); in view of Subramaniyan (US 2013/0123694) herein Sub, Schecter (US 2013/0274712), Wang (Figs.1-3) (US 2005/0267413), and Wang (Figs.9-11).
Regarding Claim 17, Soika as modified discloses all the limitations of claim 14.
Soika does not appear to disclose the display is incorporated into a wireless user device.
Wang (Figs.9-11) teaches it was known in the art to have a flow meter (240) comprising an information display (264; Fig.10) that is coupled to an external device trough an IR transmitter (parag. [0074], lines 11-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang 
Regarding Claim 18, Soika as modified discloses all the limitations of claim 14.
Soika does not appear to disclose the display is incorporated into a wired user device that is selectively plugged into a control housing pump.
Wang (Figs.9-11) teaches it was known in the art to have a flow meter (240) comprising an information display (264; Fig.10) that is coupled to an external device trough an IR cable (232) (parag. [0074], lines 11-21) wherein the IR cable (232) is plugged to the infusion device (212) as seen in Fig.9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang (Figs.9-11) to have a display incorporated into a wired user device in order to continuously sending the measured data to the user.
Regarding Claim 20, Soika as modified discloses all the limitations of claim 11.
Soika does not appear to disclose the output is a volume of fluid dispensed from the bladder.
Wang (Figs.9-11) teaches it was known in the art to have a flow meter (240) that display the amount of fluid expelled from the infusing device (212) (parag. [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang (Figs.9-11) to have an output of the volume of fluid dispensed from the bladder in order to continually inform the user with the remaining and delivered fluid from the bladder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783